t c memo united_states tax_court jijun chen and xiujing gu petitioners v commissioner of internal revenue respondent docket no filed date jijun chen and xiujing gu pro sese david a indek for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision are whether petitioners are entitled to deduct certain business_expenses claimed on schedules c profit or loss from business for the taxable_year sec_2010 sec_2011 and sec_2012 years in issue whether a state_income_tax refund of dollar_figure petitioners received in constitutes taxable_income for that year and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in maryland on date petitioners formed allonger llc allonger a private biotechnology company allonger’s principal office is in wilmington delaware petitioner jijun chen is allonger’s sole shareholder and is listed as the resident allonger also has a location in quingdao china mr chen has a medical degree and a ph d both of which he obtained in china agent for allonger on the limited_liability_company registration between date and date petitioners did not earn any money through allonger or acquire any clients or contracts for allonger petitioners have two children a y c and e y c both of whom were born in the forms w-2 wage and tax statement submitted to the internal_revenue_service irs show that allonger paid a y c and e y c wages in tax_year totaling dollar_figure allonger did not pay other wages or compensation to any other individuals for the years in issue as discussed infra petitioners claim various schedule c deductions for the years in issue associated with allonger for tax_year sec_2010 and sec_2011 petitioners claimed refunds of dollar_figure and dollar_figure respectively on schedule a itemized_deductions of their federal_income_tax return petitioners claimed a dollar_figure deduction for maryland state_income_tax paid in petitioners received a dollar_figure maryland state_income_tax refund petitioners did not report the refund on their federal_income_tax return it is the court’s policy to refer to minor children only by their initials see rule a petitioners did not issue forms w-2 or forms 1099-misc miscellaneous income from allonger to their children for the or tax_year petitioners timely filed a joint federal_income_tax return for each of the years in issue mr chen listed his occupation as programmer and xiujing gu listed her occupation as professional respondent issued to petitioners a notice_of_deficiency for the years in issue petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact a petitioners’ claimed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records the record includes copies of petitioners’ and form sec_1040 u s individual_income_tax_return and a transcript of petitioners’ tax_return attached to petitioners’ posttrial brief is a copy of their form_1040 sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer must meet stricter substantiation requirements to be allowed a deduction under sec_162 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 see oswandel v commissioner tcmemo_2007_183 tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra petitioners reported zero gross_receipts for allonger for each of the years in issue petitioners claimed deductions for schedule c business_expenses pertaining to allonger of dollar_figure for dollar_figure for and dollar_figure for all of which are in issue these schedule c expenses are as follows expense advertising --- dollar_figure dollar_figure car and truck dollar_figure big_number big_number contract labor --- depreciation big_number big_number big_number employee benefit programs big_number big_number big_number insurance legal and professional --- --- office expense big_number big_number big_number repairs and maintenance big_number supplie sec_999 big_number taxes and licenses --- travel big_number big_number big_number meals and entertainment big_number big_number big_number utilities big_number big_number big_number wages --- --- big_number other expenses big_number total big_number big_number big_number attached to petitioners’ posttrial brief is a copy of their schedule c showing a dollar_figure contract labor expense claimed for this year the notice_of_deficiency indicates that this amount was claimed for although not specifically argued by petitioners it appears that certain expenses claimed on their schedules c for the years in issue are car and truck mileage expenses and home_office expenses for clarity we will address petitioners’ claimed expenses in three categories car and truck expenses home_office expenses and other expenses car and truck expenses petitioners claimed car and truck expenses for each of the years in issue and these expenses are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires the taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tcmemo_2011_91 tax ct memo lexi sec_90 at substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg we find that petitioners have failed to prove that they are entitled to deduct any car and truck expenses for the years in issue as required under sec_274 petitioners did not provide any records to establish the mileage driven the time and place of vehicle use or the business_purpose of the use accordingly we sustain respondent’s disallowance of petitioners’ claimed car and truck expense deductions for the years in issue home_office expenses although petitioners did not specifically deduct expenses for the business use of their home many of the claimed schedule c expenses are considered home_office expenses and thus are subject_to the requirements of sec_280a for example petitioners submitted into evidence seven howard county maryland water and sewer bills pertaining to their residential address in columbia maryland sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit is defined as a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a however sec_280a contains an exception to the general disallowance of subsection a in pertinent part sec_280a provides sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business for an expense related to a dwelling_unit to fit within this exception some portion of the dwelling_unit must be used regularly and exclusively for the taxpayer’s trade_or_business see scully v commissioner tcmemo_2013_229 at petitioners contend that for the years in issue they used their entire personal_residence to operate allonger the only evidence petitioners provided to support this contention was mr chen’s unpersuasive testimony furthermore the maryland department of assessments and taxation lists allonger’s principal office in wilmington delaware we find that petitioners have failed to demonstrate or prove that any portion of their dwelling was regularly and exclusively used for business purposes for the years in issue accordingly we sustain respondent’s disallowance of deductions for the home_office expenses for the years in issue other expenses to substantiate the remaining schedule c expenses claimed for the years in issue petitioners offered into evidence a self-created spreadsheet of expenses the spreadsheet contains category titles dates names of vendors items and amounts the vast majority of these items from what we can perceive are for the tax_year and a few are for tax_year there is no indication of expenditures_for tax_year petitioners’ spreadsheet lists vendors such as macy’s jcpenney toys r us hair cuttery the sandal factory mikes music of maryland and olenka school of music petitioners have failed to substantiate that any of the expenses on their spreadsheet were incurred by allonger in carrying on its trade_or_business at trial mr chen acknowledged that many of the expenses claimed by petitioners as business_expense deductions were indeed personal in nature and were for the benefit of petitioners’ children among other things mr chen acknowledged that for the years in issue the employee_benefits program expenses consisted entirely of sending his children to daycare for travel and entertainment_expenses were incurred educating his children and for a dollar_figure depreciation expense was for depreciating his children’s musical instruments petitioners did not explain how these expenses are ordinary and necessary in carrying on the business operations of allonger these expenses are clearly personal in nature and are expressly disallowed as a deduction by sec_262 furthermore to the extent that these expenses constitute entertainment amusement or recreational expenses petitioners have failed to meet the heightened substantiation requirements of sec_274 petitioners also claimed a deduction for total wages of dollar_figure that allonger paid to a y c and e y c during mr chen testified that his children--who were years old in 2012--were paid for doing some office cleaning and office organiz ing however aside from the forms w-2 submitted to the irs petitioners have produced no documentation to establish that the minor children performed work for allonger in or that allonger actually paid this expense therefore we cannot conclude that petitioners’ minor children performed work for allonger or that allonger paid wages of dollar_figure to petitioners’ children in petitioners have not sufficiently substantiated that they incurred any ordinary and necessary business_expenses relating to the business operations of allonger for the years in issue accordingly we sustain respondent’s disallowance of petitioners’ other expenses claimed on schedules c for the years in issue b state_income_tax refund generally if an amount deducted on a prior year’s tax_return resulted in a reduction of tax and a tax_benefit to the taxpayer and is subsequently recovered that amount must be included in gross_income for the year the recovery is received see sec_111 kadunc v commissioner tcmemo_1997_92 tax ct memo lexi sec_104 at therefore gross_income includes a refund of state_income_tax for the year received to the extent that the payment of such tax was claimed as a deduction for a prior taxable_year which resulted in a reduction of federal_income_tax see kadunc v commissioner tax ct memo lexi sec_104 at on schedule a of their federal_income_tax return petitioners claimed a dollar_figure deduction for state_and_local_income_taxes paid in petitioners received a state_income_tax refund of dollar_figure from the state of maryland for income_tax paid during petitioners did not report this amount as income on their federal_income_tax return petitioners did not provide any evidence to dispute their receipt of the refund in or explain their failure to report such amount as income on their income_tax return accordingly we sustain respondent’s determination that the dollar_figure state_income_tax refund is includable in petitioners’ gross_income for their tax_year c accuracy-related_penalties in the notice_of_deficiency respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2010 sec_2011 and sec_2012 respectively respondent contends that petitioners’ underpayments of tax are attributable to either negligence or substantial understatements of income_tax sec_6662 and b and imposes an accuracy-related_penalty of on any portion of an underpayment which is attributable to among other things negligence or intentional disregard of the rules or regulations or any substantial_understatement_of_income_tax for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard for the rules or regulations sec_6662 see also 85_tc_934 negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs on the other hand a substantial_understatement_of_income_tax exists when the taxpayer’s understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production concerning the imposition of penalties and must provide sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner meets his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is improper due to reasonable_cause under sec_6664 rule a higbee v commissioner t c pincite for the years in issue we find that petitioners acted negligently by failing to keep adequate books_and_records and by not exercising reasonable care given the circumstances petitioners could not and did not substantiate the deductions that respondent disallowed that petitioners claimed schedule c deductions that were personal in nature and not supported by their documentation exhibits that at the very least they were careless in complying with their income_tax obligations sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- petitioners have failed to argue or prove that the penalties are inappropriate because of reasonable_cause accordingly we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for their underpayments of tax for the years in issue petitioners are liable for accuracy-related_penalties under sec_6662 on brief respondent states that portions of the above amounts are based on the adjustment of refundable credits and therefore the amounts will need to be recalculated in a rule computation see 141_tc_376 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
